        Case 3:19-cr-00024-BAJ-EWD         Document 93   05/05/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                     CRIMINAL ACTION

 VERSUS

 WALLACE BYERS                                            NO.: 19-00024-BAJ-EWD


                                RULING AND ORDER

       Before the Court is the Motion to Dismiss Third Party’s Claim (Doc. 80)

filed by the United States of America. For the reasons that follow, the Motion (Doc.

80) is GRANTED.

I.     BACKGROUND

       On January 7, 2020, the United States filed a Motion for a Final Order of

Forfeiture (Doc. 49), requesting that the Court order the forfeiture of five seized

assets to the United States so that these funds could be combined and returned to all

of the victims of the Defendant’s scheme. One of the categories of seized assets is

held in a UBS Swiss Financial Advisers account ending in account number 2001. On

January 24, 2020, counsel for one of the victims, identified as Victim A, filed an

objection (Doc. 55) to the United States’ Motion for a Final Order of Forfeiture. On

February 18, 2020, the United States filed a response (Doc. 70) to Victim A’s objection,

and counsel for Victim A filed a reply to the United States’ response (Doc. 72). On

March 11, 2020, the United States filed a motion to dismiss Victim A’s objection to

the final order of forfeiture (Doc. 80).



                                            1
        Case 3:19-cr-00024-BAJ-EWD        Document 93      05/05/20 Page 2 of 4




II.    LEGAL STANDARD

       “Rule 32.2 and 21 U.S.C. § 853 set out two different proceedings in forfeiture

cases: a forfeiture phase involving the criminal defendant, and an ancillary

proceeding for third parties.” United States v. Huynh, 595 Fed.Appx. 336, 339 (5th

Cir. 2014). The purpose of the ancillary proceeding is to adjudicate a third party’s

interest in the property being forfeited. See United States v. Butt, 930 F.3d 410 (5th

Cir. 2019). In the ancillary proceeding, the burden is on the petitioner to establish

by a preponderance of the evidence that he has a legal right, title, or interest in the

property or that he is a bona fide purchaser for value of the right, title, or interest in

the property. 21 U.S.C. § 853(n)(6).

III.   DISCUSSION

       “A third party can prevail in the ancillary proceeding in one of two ways: (1) it

can establish priority over the interest of the United States by showing that it had an

interest in the property superior to the defendant’s interest at the time the defendant

committed the crime, or (2) it can establish that it was a bona fide purchaser for value

of the property, and, at the time of purchase, had no reason to believe that the

property was subject to forfeiture.” United States v. Holy Land Foundation for Relief

and Development, 722 F.2d 677, 684 (5th Cir. 2013). A person who no longer retains

an interest in a property is not entitled to direct notice and lacks standing to assert a

claim. United States v. Phillips, 185 F.3d 183, 187 (4th Cir. 1999). See also DSI

Associates LLC v. United States, 496 F.3d 174, 184 (2d. Cir. 2007); United States v.



                                            2
       Case 3:19-cr-00024-BAJ-EWD       Document 93     05/05/20 Page 3 of 4



Salam Inc., 191 F.Supp.2d 725, 728 (E.D.La. November 20, 2001); United States v.

Hanson, 2012 WL 5033235, at *3; United States v. Butt, 930 F.3d 410, 412 (5th Cir.

2019); United States v. Corpus, 491 F.3d 205, 207 (5th Cir. 2007).

      In the United States’ response to Victim A’s objection (Doc. 70) and in the

motion to dismiss (Doc. 80), the United States argues that Victim A lacks standing to

contest the forfeiture. Victim A wired funds to an account controlled by Timothy

Burge, who then transferred the funds to a JP Morgan Chase savings account

belonging to Defendant Wallace Byers. Because Victim A transferred the funds

voluntarily, the United States argues, Victim A did not retain an interest in them.

The United States cites authority indicating that individuals who transfer property

to defendants surrender title to that property, becoming unsecured creditors, and

thus lack standing to contest forfeiture of that property. United States v. BCCI

Holdings, Luxembourg, S.A., 69 F.Supp. 2d 36, 59 (D.D.C. 1999).

      In his reply to the United States’ response, Victim A argues that he retains an

interest in the property because he did not voluntarily transfer any funds directly to

Byers. This is because Victim A transferred the funds directly to Burge who then,

unbeknownst to Victim A, sent Victim A’s funds to Byers in order to make a profit for

himself. Victim A knew nothing of the transfer of the funds by Burge to Byers.

      Victim A does not cite to any authority in support of his position. By contrast,

the United States cites to several cases holding that individuals who transfer

property to a defendant surrender title to that property, even if they are victims of




                                          3
        Case 3:19-cr-00024-BAJ-EWD            Document 93      05/05/20 Page 4 of 4



fraud.1 See United States v. Eldick, 223 Fed. Appx. 837, 839-40 (11th Cir. 2007)

(quoting BCCI Holdings, Luxembourg, S.A., 69 F.Supp. 2d at 59) (“A fraud victim who

voluntarily transfers property to the defendant has a cause of action in tort against

the defendant but has no greater interest in the forfeited property than does any other

general creditor. Title to the funds in question no longer belongs to the victim; it

belongs to the defendant.”); United States v. Ramunno, 2009 WL 363910 (N.D.Ga.

Jan. 13, 2009).

       Under these circumstances, the Court concludes that Victim A transferred the

funds voluntarily, even if he was unaware of the transfer of the funds by Burge to

Byers. Thus, Victim A lacks standing to contest the forfeiture. His recourse is a

cause of action in tort. See Eldick, 223 Fed. Appx. at 839-40.

IV.    CONCLUSION

       Accordingly,

       IT IS ORDERED that the Motion to Dismiss Third Party’s Claim (Doc.

80) is GRANTED.




                                       Baton Rouge, Louisiana, this 5th day of May, 2020




                                            _______________________________________
                                            JUDGE BRIAN A. JACKSON
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA


1 The United States contends that the outcome would be different if the individuals transferring
property to defendants are victims of theft or embezzlement. See United States v. Monzon, 2009 WL
361095, at *2 (S.D. Fla. Feb. 9, 2009).

                                               4
